                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Roymad Shaquil McDaniel,                        )           Civil Action No. 2:18-cv-01939-RMG
                                                )
                                                )
                        Plaintiff,              )
                                                )                           ORDER
        V.                                      )
                                                )
Jacob Scott Jackson, K-9 Magnum,                )
Richard A. Finch, Jr. ,                         )
Anderson City Policy Department,                )
                                                )
                                                )
     Defendants.                                )
~~~~~~~~~-)

        Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 79) recommending the Court grant Defendants' motions for summary judgment (Dkt.

Nos. 49, 50.) For the reasons set forth below, the Court adopts the R & Ras the order of the Court

to grant Defendants' motions for summary judgment.

I.      Background

        Plaintiff Roymad Shaquil McDaniel filed this action pro se alleging various causes of

action pursuant to 42 U.S.C. § 1983 . This action arises out of a traffic stop and subsequent foot

pursuit that occurred on February 25, 2017. Plaintiff alleges he was "riding with someone" when

Defendant Richard A. Finch, Jr. ("Finch") initiated a traffic stop "due to racial profiling of seeing

two innocent, defenseless, and non-threatening civilians traveling by vehicle ... " (Dkt. No. 66 at

1-2.) Plaintiff alleges the driver of the vehicle kept going and lost control of the car, hitting another

vehicle, spinning, and flipping over multiple times. (Dkt. No. 1 at 3.) Plaintiff alleges that he fled

the scene and attempted to run and passed out. (Id.)




                                                       1
       Defendant Finch avers he initiated a traffic stop on the vehicle because he observed the

vehicle driving in a reckless manner above the speed limit and failing to stop for a stop sign. (Dkt.

No. 49-2 at 1.) After Defendant Finch pulled the vehicle over, he approached the vehicle by foot

and the "driver suddenly pulled away at a high rate of speed." (Id.) The vehicle struck a parked car

and flipped . (Id.) Defendant Finch observed Plaintiff climb out of the vehicle and flee into a

baseball field adjacent to a wooded area. (Id.) At this juncture, Defendant Finch "lost sight" of

Plaintiff. (Id.) Defendant Finch avers that he did not see any other individuals exit the vehicle and

confirmed that no other individuals were in the vehicle. (Id. at 1-2.)

       Defendant Saxon observed Defendant Finch pull the vehicle over and saw the vehicle drive

off and crash. (Dkt. No. 50-2 at 1.) Defendant Saxon arrived on the scene shortly the crash and

offered to assist Defendant Finch. (Id.) Defendant Saxon pursued Plaintiff in the woods with his

K-9 Unit, PSD Magnum. (Id. at 2.) Defendant Finch did not enter the woods. (Id.) Defendant

Saxon avers that he deployed the PSD Magnum Unit for a track and the unit successfully tracked

Plaintiff. (Id.) Plaintiff was found lying behind a brush pile and PSD Magnum bit Plaintiffs upper

left leg. (Id.) Plaintiff became unconscious and Defendant Saxon did not release PSD Magnum

until Plaintiff was handcuffed. (Id.) Defendant Saxon writes that EMS was immediately notified

and Plaintiff was transported to the emergency room. (Id.)

       Plaintiff maintains that he did not resist arrest because he fell unconscious. (Dkt. No. 1 at

3.) He alleges that he did not receive proper medical treatment for his leg once he arrived at the

Anderson County Detention Center. (Id.) Plaintiff filed the instant action against Defendant Finch

alleging violations of racial profiling/deliberate indifference; excessive force ; and deliberate

indifference to serious medical need. He asserts claims against Defendant Saxon for excessive

force ; and deliberate indifference to a serious medical need. He asserts a § 1983 claim against




                                                     2
Defendant Anderson City Police Department. Last, he alleges general § 1983 claims against the

K-9 Magnum Unit.

        Defendants filed separate motions for summary judgment on April 24, 2019. (Dkt. Nos.

49, 50.) Plaintiff filed a motion for extension of time and sought to amend the complaint. (Dkt.

No. 53.) The Magistrate Judge liberally construed the Complaint as alleging a Fourth Amendment

violation in addition to the claims already plead. (Dkt. No. 54.) The Court allowed Defendants to

file supplemental briefing on their dispositive motions to the extent they sought to address the

merits of the Fourth Amendment claims. Defendants filed separate supplemental briefings on June

12, 2019. (Dkt. Nos . 56, 57.) On June 29, 2019, Plaintiff filed a response to the motions and also

filed a motion to compel. (Dkt. Nos. 65, 66.) He sought all video footage of the alleged pursuit

from February 25, 2017. The Court granted the motion to compel. (Dkt. No. 75 .) On August

29,2019 Defendants filed a certificate of service stating they produced to Plaintiff a disc containing

the requested body cam footage from Defendant Saxon. (Dkt. No. 78.) The Court also received a

copy of the body cam footage . On September 27, 2019, the Magistrate Judge issued an order

granting Defendants ' motions for summary judgment as to all of Plaintiff s claims. (Dkt. No. 79.)

On November 18, 2019, Plaintiff filed objections to the R & R. (Dkt. No. 85.)

II.     Legal Standard

        A.     Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de nova determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b )(2). Where Plaintiff fails to file any specific objections, "a district


                                                      3
court need not conduct a de nova review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation. " Wilson v. S C. Dept ofCorr., No. 9: 14-CV-4365-RMG, 2015 WL

1124701 , at *1 (D.S .C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983 ). Plaintiff filed objections in this case and the R & R is reviewed de novo.

       B.      Pro Se Pleadings

       This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep 't of Social Services, 901 F.2d 387 (4th Cir. 1990).

       C.      Summary Judgment

       To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

4 77 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. US. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is


                                                     4
insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986). However, an issue of material fact is genuine ifthe evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id at 257.

        "When the moving party has carried its burden under Rule 56( c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with "specific facts showing that there is a genuine issue

for trial. " Id at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no 'genuine issue for trial."' Id quoting First Nat 'l Bank

of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

III.   Discussion

       A.     Defendant Finch

       Upon a review of Plaintiff's claims against Defendant Finch, the Court concludes the

Magistrate Judge ably addressed the claims against him for racial profiling/deliberate indifference;

excessive force; and deliberate indifference to a serious medical need.

       Plaintiff alleges Defendant Finch racially profiled him in violation of the Fourteenth

Amendment when he initiated a traffic stop "for no reason." (Dkt. No. 66 at 1; 85 at 1.) 1 To prevail

on an equal protection claim in the racial profiling context, the Plaintiff would have to show that

the challenged law enforcement practice had a discriminatory effect and was motivated by a



1
  In his objections to the R & R, Plaintiff questions Defendant Finch' s stop of the vehicle and how
he knew Plaintiff was speeding. (Dkt. No. 85 at 1.) This is the first instance where Plaintiff
addresses this issue. As such, the Court declines to address an issue raised for the first time in
Plaintiffs objections to the R & R. See Marshall v. Chafer, 75 F.3d 1421, 1426 (10th Cir. 1996)
(noting that issues raised for the first time in objections to the Magistrate Judge's R & Rare deemed
waived.)



                                                     5
discriminatory purpose. King v. Harper, No. 1:04-cv-22939-RBH, 2005 WL 3359098, at * 2

(D.S.C. Dec. 9, 2005); Whren v. United States, 517 U.S. 806, 810 (1996). To prove discriminatory

effect, a Plaintiff must show that he is a member of the protected class and that similarly situated

persons in an unprotected class were not stopped and/or prosecuted for motor vehicle violations.

King, 2005 WL 3359098, at* 2. In this case, Plaintiff fails to demonstrate that "similarly" situated

persons in an unprotected class were not stopped and/or prosecuted for motor vehicle violations.

Id. As such, Defendant Finch' s motion for summary judgment is granted as to this claim.

       Regarding Plaintiffs claim for excessive force, the Court reviewed the determination of

the Magistrate Judge and finds this issue was comprehensively addressed. When analyzing a claim

that law enforcement utilized excessive force , a Fourth Amendment "objective reasonableness"

test is utilized. The question is "whether a reasonable officer in the same circumstances would

have concluded that a threat existed justifying the particular use of force. " Elliott v. Leavitt, 99

F.3d 640, 642 (4th Cir. 1996). The objective reasonableness standard "requires careful attention to

the facts and circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others, and whether

he is actively resisting arrest or attempting to evade arrest by flight," and "[t]he 'reasonableness'

of a particular use of force must be judged from the perspective of a reasonable officer on the

scene, rather than with 20/20 vision of hindsight." Graham v. Connor, 490 U.S. 386, 396 (1989).

"Ultimately, the question to be decided is whether the totality of the circumstances justifie[s] a

particular sort of ... seizure." Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015). In this case, there

are no facts to establish that excessive force was utilized by Defendant Finch. Plaintiff concedes

that Defendant Finch "is not the K-9 handler" and that K-9 Magnum was Defendant Saxon's

responsibility. (Dkt. No. 77 at 1-2.) There are no other allegations to support an excessive force




                                                     6
claim against Defendant Finch. For these reasons, Defendant Finch's motion for summary

judgment is granted as to the excessive force claim.

       Regarding Plaintiffs claim for deliberate indifference to a serious medical need, the Court

finds the Magistrate Judge ably addressed this issue. To prevail on a claim for deliberate

indifference to a serious medical need, a Plaintiff must show the Defendant "actually knew of and

disregarded a substantial risk of serious injury to the detainee" or "actually knew of and ignored a

detainee's serious need for medical care." Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

Cir. 2001 ). In order to succeed on an indifference claim, the Plaintiff is required to prove an

objective component and a subjective component. The Plaintiff must demonstrate that the

defendant prison official acted with "deliberate indifference" to the Plaintiffs "serious medical

needs". Estelle v. Gamble, 429 U.S. 97, 104 (1976). In this case, there is no evidence Defendant

Finch disregarded a substantial risk of serious injury to Plaintiff or ignored Plaintiffs serious need

for medical care. There is no evidence Plaintiffs transportation to the hospital was delayed.

Defendant Finch avers that he was not involved with or had control over the medical care provided

to Plaintiff. (Dkt. No. 49-2 at 2.) In addition, he avers he checked on Plaintiff at the hospital

approximately one and a half or two hours after Plaintiff was arrested. (Id.) There is no evidence

that Defendant Finch was deliberately indifferent to Plaintiffs serious medical need. As such,

Defendant Finch's motion for summary judgment is granted as to this claim.

      B.      Defendant Jacob Saxon

       Upon a review of Plaintiffs claims against Defendant Jacob Saxon, the Court concludes

the Magistrate Judge ably addressed the claims for excessive force and deliberate indifference to

a serious medical need.

       With regard to the claim for excessive force, it is "well-established that all claims that law

enforcement officers have used excessive force . . . should be analyzed under the Fourth


                                                       7
Amendment and its reasonableness standar[d]." Graham, 490 U.S. at 395. This includes claims

that police canines were not properly deployed. Melgar ex rel Melgar v. Greene, 593 F.3d 348,

355 (4th Cir. 2010). The objective reasonableness standard includes "careful attention to the facts

and circumstances of each particular case, including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight" and the "reasonableness of a particular use

of force must be judged from the perspective of a reasonable officer on the scene rather than with

20/20 vision of hindsight." Graham, 490 U.S. at 369. Plaintiff alleges Defendant Saxon was the

K-9 handler and he played a role in the excessive force suit. (Dkt. No. 77 at 1.) He alleges

Defendant Saxon showed deliberate indifference as he maliciously used the K-9 which was acting

as law enforcement as a violent attack dog. (Id.) He alleges "the K-9 officer caus[ ed] medical

damage by releasing an attack dog/animal on an unconscious human being." (Dkt. No. 66 at 2.)

        The Court applied the Graham factors to the facts of this case and it is clear there is no

dispute of material fact as to whether Defendant Saxon's use of force was reasonable. The first

factor, considering the severity of the crime, weighs in favor of Defendant. First, Defendant Finch

initiated a traffic stop on the vehicle Plaintiff was in for speeding and failure to stop for a stop sign.

(Dkt. No . 49-2 at 1.) Then, the vehicle attempted to flee from law enforcement and crashed into

another vehicle while doing so. (Id. at 1.) The second factor considers whether the suspect poses

an immediate threat. This weighs in Defendant' s favor as Plaintiff crashed into another car and

continued to flee . The third factor considers whether the suspect is actively resisting arrest or

attempting to evade arrest by flight. This factor weighs in Defendant' s favor. The parties do not

dispute Plaintiff exited the crashed vehicle and attempted to flee from the scene by foot. (Dkt. No .

1 at 3.) (Dkt. No. 49-2 at 1-2.) Defendant Finch avers he observed Plaintiff run into a nearby




                                                        8
wooded area. (Dkt. No. 49-2 at 2.) Although Plaintiff alleges in his Complaint and in his objections

to the R & R that he was unconscious when the K-9 Magnum and Defendant Saxon found him,

this does not create an issue of material fact as to whether Defendant Saxon exercised reasonable

force to effectuate Plaintiffs arrest considering the totality of the circumstances. (Dkt. No. 1-2 at

5; 85 at 2.)

        Defendant Saxon' s body cam footage shows K-9 Magnum locating Plaintiff in the wooded

area. The video clearly shows Plaintiff is on the ground being handcuffed for a period of twenty

or thirty seconds. Defendant Saxon's incident report reflects that Plaintiff was located laying near

a brush pile and K-9 Magnum bit his upper left leg. (Dkt. No. 50-2 at 1.) For for officer safety,

Defendant Saxon did not command the release of K-9 Magnum until the handcuffs were on and

secure. (Id.) After Plaintiff was arrested EMS was immediately notified and Plaintiff was

transferred to the hospital. (Id.) Based on Plaintiffs behavior of fleeing the accident and running

into a wooded area, a reasonable officer on the scene would have had probable cause to conclude

that Plaintiff was continuing to evade arrest by flight. A reasonable officer in the same

circumstances would have concluded it necessary to utilize K-9 Magnum to effectuate Plaintiffs

arrest and release K-9 Magnum after Plaintiff was secured in handcuffs . Stephens v. Kern, No .

3: l 7-CV-00952, 2019 WL 611510, at *13 (S.D.W. Va. Jan. 17, 2019), report and recommendation

adopted, No . CV 3:17-0952, 2019 WL 609647 (S.D.W. Va. Feb. 13, 2019). The totality of the

circumstances reflects that Defendant Saxon reasonably exercised force to arrest Plaintiff and does

not reflect a violation Plaintiffs Fourth Amendment rights.

        Regarding the claim for deliberate medical indifference, Plaintiff fails to allege facts to

establish Defendant Saxon actually knew of and disregarded a substantial risk of serious injury to

the Plaintiff or that he actually knew of and ignored Plaintiffs serious need for medical care.




                                                     9
Young, 238 F.3d at 575-76. The incident report reflects that after Plaintiffs arrest, "EMS was

immediately notified and [Plaintiff] was transported to the emergency room." (Dkt. No. 50-2 at 1.)

As there is no evidence of deliberate indifference on the part of Defendant Saxon, his motion for

summary judgment is granted as to this claim.

      C.      Defendant Anderson City Police Department

       Upon a review of Plaintiffs claims against Defendant Anderson City Police Department,

the Court concludes the Magistrate Judge ably addressed these issues. Plaintiff alleges he is suing

Anderson City Police Department for allowing the alleged K-9 Magnum attack on him. (Dkt. No.

1 at 4.) Plaintiff does not reference the Anderson City Police Department in his subsequent

briefings. In order to establish a § 1983 claim against a municipality, Plaintiff must establish that

the constitutionally offensive actions of employees were taken in furtherance of some municipal

policy. Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S . 658, 691 (1978). In this case,

Plaintiff presents no allegations or evidence indicating an official policy or custom of the Anderson

City Police Department lead to a violation of his rights. As such, the Anderson City Police

Department's motion for summary judgment is granted as to this claim.

      D.      Defendant K-9 Magnum

       Upon a review of Plaintiffs claims against Defendant K-9 Magnum, the Court concludes

the Magistrate Judge ably resolved these claims. It is unclear which § 1983 claims are asserted

against K-9 Magnum, but § 1983 claims may impute liability to "every person" who violates a

constitutional right. Sweatv. W Virginia, No. CV 3:16-5252, 2016 WL 7422678, at *5 (S.D.W.Va.

Dec. 22, 2016). As this defendant is a dog and not a person, Plaintiff cannot sustain this claim

against Defendant K-9 Magnum.




                                                     10
IV.        Conclusion

           For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 79.) as the order of the Court and DISMISSES Plaintiffs complaint. (Dkt. No. 1.)

           AND IT IS SO ORDERED.



                                                       United States District Court Judge
~UL ...,,.G..r
-~Javefflber<._, 2019
Charleston, South Carolina




                                                  11
